Citation Nr: 1733150	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for vertical maxillary excess and mandibular AP deficiency, status post Le Fort I osteotomy, bilateral sagittal split osteotomy, and anterior horizontal mandibular osteotomy, and advancements.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to October 1988 and from April 1989 to November 2008.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, a videoconference Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

The Board remanded the claim in January 2014 for further development.  By rating decision of May 2014, the noncompensable evaluation for the issue on appeal was increased to 10 percent, effective February 2009.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the issue on appeal is still in appellate status.  

The Board remanded the claim in September 2016 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Additional development is necessary in this case prior to final adjudication.   

The Veteran claims that her vertical maxillary excess and mandibular AP deficiency, status post Le Fort I osteotomy, bilateral sagittal split osteotomy, and anterior horizontal mandibular osteotomy, and advancements is more severe than her current evaluation reflects.  

During the Veteran's November 2011 videoconference hearing, she asserted that she had popping and clicking of her jaw on a regular basis and had pain on a daily basis.  She also had difficulty chewing.  She indicated that she was told by her dentist that she had displacement and that he suggested that she be seen by a Temporomandibular Joint (TMJ) specialist.  A letter was sent to VA indicating the suggestion of a TMJ specialist for a complete evaluation of the Veteran's TMJ.  

The January 2014 remand indicated that the Veteran needed to have an early morning VA examination since she experienced jaw locking upon awakening and spent up to 1 hour attempting to unlock her jaw in the morning.  The Veteran underwent a February 2014 VA examination, apparently during mid-morning.  "[W]hen a claimant's medical history indicates that the condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating." Voerth v. West, 13 Vet. App. 117 (1999) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) which cites Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) in interpreting 38 C.F.R. § 4.1 as requiring that the "frequency and duration of outbreaks and the appearance and virulence of them during the outbreaks []must be addressed").  Because the Veteran has indicated on several occasions that her jaw locking occurs upon arising in the morning or when she has slept in an awkward position, it is imperative to provide the examination during the period of recurrence to provide a proper disability rating.   

The Veteran underwent a VA examination in January 2017.  That examination was performed mid-morning, around the same time of her previous examination at 10:00 am.  This is not an early morning examination.  This examination was not performed in accordance with the Board's September 2016 remand.  

At the Veteran's February 2014 VA examination, the examiner stated that there were some functional and cosmetic aspects of the Veteran's jaw surgery.  Again, the examiner did not address the cosmetic aspects of the vertical maxillary excess and mandibular AP deficiency, status post Le Fort I osteotomy, bilateral sagittal split osteotomy, and anterior horizontal mandibular osteotomy, and advancements.  Additionally, the AOJ failed to address whether a separate compensable rating was warranted for the cosmetic residuals of the disability.  During the November 2011 videoconference hearing, the Veteran complained of earaches and headaches related to her disability.  The examiner did not address any of these complaints of cosmetic residuals, earaches, and headaches.  Where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps.  Esteban v. Brown, 6 Vet.App. 259 (1994).  

Moreover , the Veteran submitted a medical statement from her dentist regarding the necessity of being seen by a TMJ specialist.  She also indicated that she was told by her dentist that she had displacement.  That the Veteran had displacement has not been addressed in the VA examination.  

All of the directives set forth in the January 2014 and September 2016 remands were not addressed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent new medical evidence, from VA or otherwise, not presently associated with the file, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, schedule a VA examination by an appropriate specialist (to include a specialist in the area of TMJ dysfunction) to determine the current severity of the Veteran's vertical maxillary excess and mandibular AP deficiency, status post Le Fort I osteotomy, bilateral sagittal split osteotomy, and anterior horizontal mandibular osteotomy, and advancements.  This examination must be scheduled during a period of flare-up (early morning) in accordance with Voerth v. West, 13 Vet. App. 117 (1999).  The examiner should review the VBMS file, wherein evidence of the Veteran's oral surgery, performed in April 1993, is of record. 

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The time of the examination should be specified.  

The examiner must determine the range of motion of the Veteran's inter-incisal range and range of lateral excursion, in millimeters.  If the Veteran has displacement, determine if it is moderate or severe.  If pain (or other symptoms such as clicking or discomfort) is present on any motion, the Veteran must be instructed to indicate to the examiner at what point the pain begins and the examiner must report this finding.  

The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of osteoarthritic changes to the bilateral condyle heads after repetitions of the range of motion tests, under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In rendering this opinion, the examiner should give consideration to the Veteran's reports of symptoms, such as pain, jaw locking and other symptoms, particularly after eating.  

The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional millimeters of limitation of motion lost.  The examiner must also indicate whether there is any interference with mastication.  

Cosmetic aspects (residuals) of the Veteran's jaw surgery, earaches, and headaches are to be described in detail and it should be indicated whether such complaints are a residual or manifestation of the service-connected disability.  

A complete rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  Then, readjudicate the claim on appeal, to include consideration of separate ratings for separate and distinct manifestations, to include cosmetic residuals, headaches, and earaches.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The AOJ should also consider the claim on an extraschedular basis per 38 C.F.R. § 3.321(b)(1).  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

